UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1286


MARVELLA WILLIAMS,

                    Plaintiff - Appellant,

             v.

ESA MANAGEMENT, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-00806-GJH)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvella Williams, Appellant Pro Se. Abby Uzupis Van Grinsven, BONNER,
KIERNAN, TREBACH & CROCIATA, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvella Williams appeals the district court’s order dismissing her complaint with

prejudice for failing to comply with the court’s discovery order. See Fed. R. Civ. P.

37(b)(2)(A); Fed. R. Civ. P. 41(b). We have reviewed the record and conclude that the

district court did not abuse its discretion in dismissing Williams’ complaint with

prejudice. See Mut. Fed. Sav. & Loan Ass’n v. Richards & Assoc., 872 F.2d 88, 92 (4th

Cir. 1989) (district court has “wide discretion to impose sanctions for a party’s failure to

comply with its discovery orders”). Accordingly, we grant Williams leave to proceed in

forma pauperis and affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.



                                                                               AFFIRMED




                                             2